IN THE SUPREME COURT OF IOWA
                              No. 13–0964

                          Filed April 25, 2014


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

WILLIAM S. MORRIS,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Review of a report filed by the Grievance Commission of the

Supreme Court of Iowa recommending the suspension of an attorney’s

license. LICENSE SUSPENDED.



      Charles L. Harrington and Elizabeth E. Quinlan, Des Moines, for

complainant.



      William S. Morris, Des Moines, pro se.
                                         2

HECHT, Justice.

       The Iowa Supreme Court Attorney Disciplinary Board charged

William Morris with violations of the Iowa Rules of Professional Conduct

after a series of audits revealed trust account irregularities.       After a

hearing, a division of the Grievance Commission of the Supreme Court of

Iowa   found   Morris’s   actions   violated   several   ethical   rules   and

recommended a suspension of his license to practice law.           Morris has

appealed from the commission’s recommendation.           After reviewing the

record, we find Morris committed ethical violations warranting a
suspension.

       I. Factual and Procedural Background.

       Morris was first licensed to practice law in 1983. He engaged in

private practice in Des Moines with his older brother who—like their

father—was also an attorney.         Morris’s early career path took an

unfortunate detour in 1988 when his license to practice was suspended

for three months for failing to file his state income tax returns for 1983

and 1984 and falsely representing in his 1985 and 1986 attorney

questionnaires that those returns were filed. See Comm. on Prof’l Ethics

& Conduct v. Morris (Morris I), 427 N.W.2d 458, 460 (Iowa 1988).

Morris’s license to practice was again suspended in 1992 when this court

found he violated several disciplinary rules in representing a client facing

deportation.   Comm. on Prof’l Ethics & Conduct v. Morris, 490 N.W.2d
806, 808–10 (Iowa 1992) (imposing suspension of six months for neglect,

handling matter beyond his competence, conduct involving dishonesty,

and violation of certain advertising rules).

       Morris came to the attention of the Client Security Commission
upon its receipt of several overdraft notices from the bank where Morris

kept his client trust account.       The trust account experienced one
                                             3

overdraft per year in 2005 through 2008.             Two more overdrafts were

noted in late 2009, and yet another occurred in April 2010.                   When

auditors representing the Client Security Commission arrived at Morris’s

office in early May 2010 to review the status of the account, they

discovered obvious bookkeeping and management deficiencies impeding

an efficient and comprehensive audit.

       Morris told the auditors he had no employees and revealed he

personally performed all banking functions for the trust account. The

auditors discovered Morris kept no general ledger for the account and no
separate ledger evidencing for each client the source of all funds

deposited, the names of all persons for whom the funds were held, or the

record of charges and withdrawals pertaining to each client.                  Morris

produced for the auditors some trust account bank statements in their

original envelopes,1 a loose-leaf checkbook with a check stub register for

the account covering the period from January 2009 through May 3,

2010, a handwritten list of clients, and two pages of “trust account

sheets” generated by Morris for the auditors.

       Morris, who was cordial and helpful in his interactions with the

auditors, produced no documentary evidence for the auditors tending to

show he kept running trust balances for individual clients or that he

regularly reconciled the trust account.           The bank records he made

available    to   the    auditors     evidenced     numerous       deposits     and

disbursements that could not be attributed to specific clients and

documented several account overdrafts for the years 2008 and 2009.




       1Morris  failed to produce bank statements for the auditors for the months of
August and December 2009. The absence of the December statement was attributed by
Morris to the recent relocation of his office and resulting postal forwarding issues.
                                               4

       The auditors also found a shortage of $11,617.68 in examining the

trust account. Part of this shortage was the result of activity related to a

personal injury settlement Morris achieved for his clients, members of

the Schwaller family.        Morris told the auditors he had disbursed net

settlement proceeds to the clients, and had written a check to himself for

his attorney fee.       A portion of the settlement proceeds was retained

briefly in the trust account for the purpose of satisfying a medical

subrogation claim, but dissipated before the claim was paid.2                        The

auditors attributed the remainder of the trust account shortage to
negative balances for several clients, and to the missing sum of $5686.96

that had been deposited in the account for the benefit of Morris’s

mother’s trust.3 When the auditors performed the audit in May 2010,

the total balance in the account was only $85.83, well short of the

amount owed the Schwallers’ subrogee, the amounts required to satisfy

the claims of Morris’s other clients, and the funds necessary to cover the

deposit for the benefit of Morris’s mother’s trust.

       Evidence reviewed by the auditors during the audit disclosed

Morris had provided false answers on his “Iowa Supreme Court Client

Security 2010 Combined Statement.”                    In particular, Morris had


        2Morris promptly distributed net settlement proceeds to the Schwallers and

withdrew his attorney fee from the trust account, leaving $5278.74 in the account for
the purpose of satisfying a subrogation claim. The auditors discovered, however, that
the balance of funds in the trust account was, within a month after the settlement,
insufficient to cover the unsatisfied subrogation obligation. As a consequence of the
woefully incomplete records maintained by Morris, the auditors were unable to
determine what happened to the funds intended for the Schwallers’ subrogee. On more
than one occasion, Morris wrote checks on the trust account to dissatisfied clients
refunding advance fee payments after he had withdrawn fees from the account for
himself. With no record of a running trust account balance for individual clients, this
practice likely contributed to the creation of negative trust account balances for several
clients identified by the auditors.
       3The record offers no explanation for the deposit of funds belonging to Morris’s
mother’s trust in Morris’s client trust account.
                                         5

untruthfully represented in his online answers that he had performed

monthly reconciliations of the trust account and that he had experienced

no trust account overdrafts during 2009. Before leaving Morris’s office,

the auditors provided him with written guidelines detailing for Iowa

lawyers the proper management of client trust accounts.

        On June 4, 2010,        the assistant    director for boards and

commissions with the Office of Professional Regulation sent a letter to

Morris summarizing the deficiencies noted by the auditors in their May

2010 review of Morris’s trust account records. The letter directed Morris
to deposit $11,617.68 in the account to alleviate the shortage no later

than June 18. The June 4 letter also requested Morris provide the Client

Security Commission with the April 2010 bank statement for the trust

account, an amended account ledger documenting the dates of deposits

and withdrawals, photocopies of checks written on the account, and a

copy of Morris’s file for the Schwaller matter. The letter further informed

Morris the auditors would contact him within thirty to forty-five days for

the purpose of arranging another visit by the auditors with the

expectation that the record-keeping deficiencies and account arrearage

would by then be remediated.

        The auditors returned to Morris’s office on August 24. During this

visit, they requested documentation of fee billings to certain clients

accounting for withdrawals from the trust account.         Morris told the

auditors he had been in practice for twenty-five years, but had never

heard    of   a   requirement   that   lawyers   must   provide   clients   a

contemporaneous accounting when making trust account withdrawals

for payment of the lawyer’s attorney fees and expenses. Morris informed
the auditors he did not typically provide clients a contemporaneous
                                         6

accounting when making such withdrawals, because he instead generally

prepared a bill for clients only if they requested one.

      During the August 24 visit, the auditors also inquired about the fee

paid to Morris for services rendered to the Reeves estate. The decedent

Reeves had died on March 25.        Morris was engaged to perform legal

services for the estate. He received and deposited the sum of $3200 in

his client trust account on April 20, as an advance payment of the fee he

expected to earn for his services. Morris then withdrew $2200 from the

trust account by writing a check payable to himself the very next day.
He wrote two more checks to himself totaling $1000, fully depleting the

trust account balance for the Reeves estate by April 26.       When the

auditors asked Morris to produce court orders approving payment of his

legal fee charged to and collected from the Reeves estate, Morris told the

auditors no court approval of the fee was required because the estate

was “private engagement work.”      Morris was also unable to produce a

written accounting to the client detailing any services performed for the

fee charged to the Reeves estate. He admitted to the auditors the estate

had not yet been closed on August 24.

      Although the auditors confirmed during the August 2010 visit that

funds had been deposited in the trust account to cover the shortage

identified during the May 2010 audit, Morris was unable to demonstrate

he had become compliant with the requirement of regular account

reconciliation.   The auditors’ requests for production of deposit slips

pertaining to the trust account again went unheeded. Consistent with

their findings from the May audit, the auditors noted in August 2010

that Morris’s trust account records still lacked documentation evidencing
a continuous running balance for each client.
                                       7

      An auditor made another follow-up visit to Morris’s office on

December 13, 2011.     After reviewing records produced by Morris, the

auditor reported “more of the same” trust account management and

maintenance deficiencies discovered in May and August of 2010:

      Besides permitting individual client balances to become
      negative, there are inadequacies in bookkeeping, including
      not maintaining individual client ledger or sub-account
      records; not maintaining a computed balance or check
      register balance; not performing monthly bank account
      reconciliations including the required lists of individual
      client balances monthly which should tie out to reconciled
      checkbook balance. Also no copies of deposit tickets are
      maintained and numerous bank transactions are in
      currency. No accountings to clients are available for our
      review, and are apparently not prepared.

      The Board filed a complaint against Morris alleging he violated

Iowa Rules of Professional Conduct 32:1.5(a) (lawyer shall not charge or

collect an unreasonable fee or violate any restrictions imposed by law),

32:1.5(c) (contingent fee agreement shall be in writing signed by client

and set forth method by which fee is to be determined), 32:1.15(c) (lawyer

shall deposit fees and expenses paid in advance into a client trust

account, to be withdrawn by lawyer only as fees are earned or expenses

incurred), 32:1.15(f) (client trust accounts must be maintained in

compliance with the requirements of chapter 45 of Iowa Court Rules),
and    32:8.4(c)   (engaging    in   dishonesty,    fraud,    deceit,   or

misrepresentation).

      Following a hearing, the grievance commission made no finding

whether Morris violated rule 32:1.5(a) when he collected a fee from the

Reeves estate in violation of restrictions imposed by Iowa law, or whether

he violated rule 32:1.5(c) by failing to memorialize the terms of
engagement in the Schwallers’ contingent fee case.           Although the

commission also made no specific finding that Morris violated rule
                                             8

32:1.15(c) by withdrawing fees from the trust account only after they had

been earned, the commission did find Morris violated Iowa Court Rule

45.7(3), the corollary court rule. The commission also found Morris had

violated rule 32:1.15(f) in failing to keep records required by Iowa Court

Rule 45.2(3), in withdrawing fee and expense payments from the trust

account before the fee was earned or the expense was incurred, in

violation of Iowa Court Rule 45.7(3), and in withdrawing fees or expenses

from the trust account without giving contemporaneous notice and a

complete accounting to his clients.           The commission further found,
however, that the Board failed to prove Morris had violated rule 32:8.4(c)

by engaging in dishonesty, fraud, deceit, or misrepresentation.           The

commission     rejected         the     Board’s   contention   that   Morris’s

mismanagement of the account manifested “willful blindness,” finding

instead his serious violations of the applicable rules were a result of

sloppiness and oversight.             The grievance commission recommended

Morris’s license to practice law be suspended for six months.

      II. Scope of Review.

      We review attorney disciplinary proceedings de novo.               Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stowe, 830 N.W.2d 737, 739 (Iowa

2013). An attorney’s ethical misconduct must be proved by a convincing

preponderance of the evidence. Id. “ ‘A convincing preponderance of the

evidence is more than a preponderance of the evidence, but less than

proof beyond a reasonable doubt.’ ” Id. (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McCarthy, 814 N.W.2d 596, 601 (Iowa 2012)). This

burden is greater than the burden in civil cases but less than the burden

in criminal matters.      Id.     We respectfully consider the commission’s
recommendations, but they are not binding upon us. Id.
                                               9

        III. Violations.

        A. Rule 32:1.5(a). This rule provides in relevant part: “A lawyer

shall not make an agreement for, charge, or collect an unreasonable fee

or an unreasonable amount for expenses, or violate any restrictions

imposed by law.” Iowa R. Prof’l Conduct 32:1.5(a). Although we credit

Morris’s testimony that a court order was eventually entered approving

his attorney fee in the Reeves estate, the evidence establishes the entire

fee was withdrawn from the trust account long before the court order

approving the fee was entered.             The fee was collected by Morris in
violation of clearly established temporal restrictions prescribed by a court

rule.    See Iowa Ct. R. 7.2(4) (detailing when attorney fees may be

collected by attorneys handling probate matters). An attorney who takes

the entire fee in violation of rule 7.2(4) commits a violation of rule

32:1.5(a). Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kersenbrock, 821
N.W.2d 415, 420 (Iowa 2012).            The district court’s order subsequently

approving Morris’s attorney fee did not excuse the impropriety of taking

the fee in violation of the court rule.            Accordingly, we find the Board

proved Morris violated rule 32:1.5(a) by collecting his fee in the Reeves

estate before it was authorized under the applicable rule.4

        B. Rule 32:1.5(c).       Under this rule, contingent fee agreements

with clients must be in writing and signed by the client. Iowa R. Prof’l

Conduct 32:1.5(c).        Upon conclusion of a contingent fee matter, the

attorney must “provide the client with a written statement stating the



        4Morris  admitted during the hearing that he had similarly taken his attorney fee
for services rendered to the Glanz estate before the fee was approved by the court. This
estate, like the Reeves estate, remained open after Morris withdrew his entire fee from
the trust account. As in the Reeves estate, Morris was unable to produce for the
auditors a written accounting to the client detailing the services provided to the Glanz
estate or the fees charged for them.
                                         10

outcome of the matter and, if there is a recovery, showing the remittance

to the client and the method of its determination.” Id. As we have noted,

the commission made no findings on this alleged violation. Although we

have some doubt about whether Morris had a written contingent fee

agreement with the Schwallers, or whether he provided them with a

written statement upon the conclusion of the matter showing the

remittance to the clients and the method of its determination, we find the

Board failed to prove a violation of this rule by a convincing

preponderance of the evidence.
      C. Rule 32:1.15(c). This rule requires lawyers to deposit into a

client trust account legal fees and expenses that have been paid in

advance, and allows withdrawal of these funds by lawyers only as the

fees are earned or the expenses are incurred.         Id. r. 32:1.15(c).   The

Board’s posthearing brief makes no argument contending Morris violated

this rule and we find the Board failed to prove a specific violation of it.

      D. Rule 32:1.15(f).       The Iowa Rules of Professional Conduct

establish     comprehensive   rules   governing     the   management       and

maintenance of client trust accounts.         See Iowa R. Prof’l Conduct

32:1.15. Rule 32:1.15(f) mandates that all client trust accounts “shall be

governed by chapter 45 of the Iowa Court Rules.” Iowa R. Prof’l Conduct

32:1.15(f).

      Iowa Court Rule 45.2(3) mandates that lawyers practicing in this

jurisdiction maintain and retain for a period of six years after

termination of the representation the following records:

            (1) Receipt and disbursement journals containing a
      record of deposits to and withdrawals from client trust
      accounts, specifically identifying the date, source, and
      description of each item deposited, as well as the date, payee
      and purpose of each disbursement;
                                         11
              (2) Ledger records for all client trust accounts
        showing, for each separate trust client or beneficiary, the
        source of all funds deposited, the names of all persons for
        whom the funds are or were held, the amount of such funds,
        the descriptions and amounts of charges or withdrawals,
        and the names of all persons or entities to whom such funds
        were disbursed;

              ....

              (4) Copies of accountings to clients or third persons
        showing the disbursement of funds to them or on their
        behalf;

               (5) Copies of bills for legal fees and expenses rendered
        to clients;

              (6) Copies of records showing disbursements on
        behalf of clients;

              (7) The physical or electronic equivalents of all
        checkbook registers, bank statement, records of deposit,
        prenumbered canceled checks, and substitute checks
        provided by a financial institution;

              ....

              (9) Copies of monthly trial balances and monthly
        reconciliations of the client trust accounts maintained by the
        lawyer; and

              (10) Copies of those portions of client files that are
        reasonably related to client trust account transactions.

Iowa Ct. R. 45.2(3)(a).    The record overwhelmingly documents Morris’s
failure to comply with these clearly prescribed record-keeping and

account-management requirements. His noncompliance persisted even

after the auditors supplied him with an informational roadmap in May

2010.

        Iowa Court Rule 45.7(4) mandates that a lawyer accepting advance

fee or expense payments must notify the client in writing of the time,

amount, and purpose of any withdrawal of the fee or expense. The notice
and a complete accounting of the withdrawal must be transmitted to the

client no later than the date of withdrawal. Iowa Ct. R. 45.7(4). Morris
                                         12

acknowledged to the auditors his practice of ignoring this rule, admitting

he only provided his clients with an accounting if he was requested to do

so. Indeed, when confronted by the auditors with his noncompliance in

May 2010, Morris claimed he had never heard of the rule in his more

than twenty-five years of practice. We find ample evidence of Morris’s

violation of rule 45.7(4).

       E. Rule 32:8.4(c). It is professional misconduct for a lawyer to

“engage    in    conduct     involving   dishonesty,   fraud,   deceit,    or

misrepresentation.”    Iowa R. Prof’l Conduct 32:8.4(c).    To establish a
violation of this rule, “the Board must prove the attorney acted with some

level of scienter greater than negligence.” Kersenbrock, 821 N.W.2d at

421.   As we have noted, the commission found Morris committed no

violation of this rule because his noncompliance with the rules

prescribing maintenance of trust account records and management of

clients’ funds held in trust was a function of sloppiness and oversight.

       We respectfully disagree and find the Board proved by a convincing

preponderance of the evidence that Morris violated this rule.      We find

Morris engaged in knowing dishonesty when he falsely answered the

“Iowa Supreme Court Client Security 2010 Combined Statement.”              In

particular, he falsely represented that he regularly reconciled his client

trust account—something he persistently failed to do even after auditors

repeatedly reminded him he must.          Morris was quite aware of the

wrongfulness and potential adverse consequences of making false

representations in answers to questions posed in annual professional

questionnaires, having been previously disciplined for such conduct. See

Morris I, 427 N.W.2d at 460.
                                         13

      IV. Discipline.

      On review of the grievance commission’s report, we are free to

adopt,   increase,   or   reduce   the   sanction   recommended   by   the

commission. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Eich, 652
N.W.2d 216, 217 (Iowa 2002).        “There is no standard sanction for a

particular type of misconduct, and though prior cases can be instructive,

we ultimately determine an appropriate sanction based on the particular

circumstances of each case.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Earley, 729 N.W.2d 437, 443 (Iowa 2007) (citing Iowa Supreme Ct. Bd. of
Prof’l Ethics & Conduct v. Plumb, 589 N.W.2d 746, 748–49 (Iowa 1999)).

When determining the appropriate sanction, we consider “ ‘the nature of

the alleged violations, the need for deterrence, protection of the public,

maintenance of the reputation of the [bar] as a whole, and the

respondent’s fitness to continue in the practice of law.’ ” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Freeman, 603 N.W.2d 600, 603 (Iowa

1999) (quoting Comm. on Prof’l Ethics & Conduct v. Havercamp, 442
N.W.2d 67, 69 (Iowa 1989) (per curiam)). The court also considers both

aggravating and mitigating circumstances, if any, in setting the sanction.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sherman, 637 N.W.2d
183, 187 (Iowa 2001).

      The range of discipline imposed for substantial failures to keep and

maintain records of trust account transactions ranges from a public

reprimand, see Iowa Supreme Court Bd. of Prof’l Ethics & Conduct v.

Herrera, 560 N.W.2d 592, 595 (Iowa 1997), to a suspension of several

months’ duration, see Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ricklefs,

___ N.W.2d ___, ___ (Iowa 2014) (imposing suspension of three months for
persistent violation of rules forbidding commingling of personal and trust

account funds and requiring record keeping and trust account
                                          14

management, and dishonesty in reporting compliance); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Powell, 830 N.W.2d 355, 360 (Iowa 2013)

(imposing suspension of three months following temporary suspension of

seven months’ duration for wholesale mismanagement of attorney trust

account); Kersenbrock, 821 N.W.2d at 421–22 (suspending license for

thirty days for failure to deposit advance fee payments in a trust account,

failing to keep required trust account records, taking a fee in a probate

matter before it was authorized under court rules, and falsely certifying

status of trust account procedures); Iowa Supreme Ct. Att’y Disciplinary
Bd. v. Boles, 808 N.W.2d 431, 438–40, 443 (Iowa 2012) (imposing

suspension of thirty days for pattern of billing and accounting

deficiencies in five cases, withdrawing fees before they were earned in

four cases, and neglect of one case); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Parrish, 801 N.W.2d 580, 586–87, 590 (Iowa 2011) (suspending

attorney’s license for sixty days for failing to timely refund unearned fees

to a client in several cases, withdrawing fees from a trust account in

several cases before they were earned and without contemporaneous

notice to clients). We conclude Morris’s violations of rules requiring trust

account management are properly placed at the long end of this range

because of several aggravating factors.

      As   in   Ricklefs   and   Powell,       Morris’s   record-keeping   and

management deficits were severe and they persisted over a long period of

time even after the Client Security Commission intervened with an audit

and provided information that should have facilitated compliance with

the applicable rules. Like the attorneys in Ricklefs and Powell, Morris is

a seasoned attorney who has practiced more than twenty-five years. We
consider Morris’s years of experience as an aggravating factor affecting

our determination of the appropriate sanction. See Iowa Supreme Ct. Bd.
                                               15

of Prof’l Ethics & Conduct v. Gallner, 621 N.W.2d 183, 188 (Iowa 2001)

(considering lawyer’s long years of experience as a factor in choice of

sanction).

      An additional aggravating factor affecting our determination that

the appropriate sanction in this case must be on the long end of the

range of sanctions noted above is the fact that—unlike any of the other

attorney–respondents in the cases cited above—Morris has been

suspended on three prior occasions.5 See Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. McKittrick, 683 N.W.2d 554, 563 (Iowa 2004) (noting
history of prior discipline as an aggravating circumstance).

      In determining the proper sanction in this case, we must also

consider that as a consequence of Morris’s violations of our rules

mandating trust account record keeping, clients’ funds and funds

intended     for   the     satisfaction   of    a   subrogation   interest   were

misappropriated.         We have recently distinguished between attorneys’

misappropriations of trust funds leading to revocation and trust account

misappropriations resulting in a lesser sanction. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Thomas, ___ N.W.2d ___, ___ (Iowa 2014). In Thomas,

we noted we have not chosen revocation as a sanction when attorneys

have withdrawn from their client trust account fees they had not yet

earned, provided they intended to perform the work and therefore had a

colorable interest in the funds.          Id. at ____.   We have imposed the

sanction of revocation, however, when attorneys have misappropriated




      5In addition to the two suspensions we have already noted, Morris was
suspended in 2011 for failure to file his annual continuing legal education fee and
report.
                                          16

funds from their client trust accounts in excess of their anticipated fees

and used the funds on personal expenses. Id. at _____.

      We conclude Morris’s misappropriations from his client trust

account are more closely aligned with the cases in which we have

imposed a less severe sanction than revocation. Our conclusion here is

based in part on the Board’s failure to prove Morris used trust funds to

pay personal or business expenses. Unlike the respondent in Thomas,

Morris did not admit he withdrew client funds from a trust account to

pay a cable television bill or other personal or office expenses.            We
conclude, moreover, that Morris’s misconduct is comparable to that of

the respondent in Powell whose license to practice law was suspended as

a consequence of chronic mismanagement leading to trust account

record-keeping chaos and a very substantial trust account shortfall.

Thus we conclude, as we did in Powell, that revocation is not warranted

in this case.

      Morris’s     violations   extend   beyond   mere   failure   to    observe

rudimentary trust account record-keeping rules and mismanagement,

however, as he engaged in dishonesty in representing that he regularly

reconciled his trust account as required by a court rule.               See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 656, 663

(Iowa 2013) (considering attorney’s reckless disregard for the truth in

answering       questionnaire    in   imposing    a   lengthy      suspension).

“Dishonesty, deceit, and misrepresentation by a lawyer are abhorrent

concepts to the legal profession, and can give rise to the full spectrum of

sanctions, including revocation.” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Hall, 728 N.W.2d 383, 387 (Iowa 2007).
      Morris urges that we consider certain mitigating circumstances as

well. In particular, he practiced law with his brother whose severe health
                                        17

problems and eventual death were a source of great personal concern for

Morris and a cause of disruption to and relocation of the law practice.

Other family issues affecting Morris’s judgment and concentration during

the relevant period included his mother’s severe health issues which

required his attention.

      Upon our consideration of the nature of the violations of

disciplinary rules established by a clear preponderance of the evidence in

this record, the purposes of lawyer discipline, and the aggravating and

mitigating circumstances affecting the determination of the appropriate
sanction in this case, we agree with the commission’s recommendation

that a suspension of six months should be imposed in this case.

      V. Conclusion.

      We suspend Morris’s license to practice law in the State of Iowa

with no possibility of reinstatement for a period of six months from the

date of the filing of this opinion. This suspension shall apply to all facets

of the practice of law. Iowa Ct. R. 35.13(3).

      Upon application for reinstatement, Morris shall have the burden

to show he has not practiced law during the period of suspension and

that he meets the requirements of Iowa Court Rule 35.14. The costs of

this proceeding are assessed against Morris pursuant to Iowa Court Rule

35.27(1).

      LICENSE SUSPENDED.